EXHIBIT 11.2 AVINO SILVER & GOLD MINES LTD. (the "Company") AUDIT COMMITTEE CHARTER April 2012 TABLE OF CONTENTS Item Page Purpose of the Committee 1 Members of the Audit Committee 1 Relationship with External Auditors 1 Non-Audit Services 1 Appointment of Auditors 2 Evaluation of Auditors 2 Remuneration of the Auditors 2 Termination of the Auditors 2 Funding of Auditing and Consulting Services 2 Role and Responsibilities of the Internal Auditor 3 Oversight of Internal Controls 3 Continuous Disclosure Requirements 3 Other Auditing Matters 3 Annual Review 3 Independent Advisers 3 AUDIT COMMITTEE CHARTER Purpose of the Committee The purpose of the Audit Committee is to assist the Board in its oversight of the integrity of the Company's financial statements and other relevant public disclosures, the Company's compliance with legal and regulatory requirements relating to financial reporting, the external auditors’ qualifications and independence and the performance of the internal audit function and the external auditors. Members of the Audit Committee At least one Member must be "financially literate" as defined under MI 52-110, having sufficient accounting or related financial management expertise to read and understand a set of financial statements, including the related notes, that present a breadth and level of complexity of the accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the Company's financial statements. The Audit Committee shall consist of no less than three Directors. At least one Member of the Audit Committee shall be "independent" as defined under MI 52-110, while the Company is in the developmental stage of its business. Relationship with External Auditors The external auditors are the independent representatives of the shareholders, but the external auditors are also accountable to the Board of Directors and the Audit Committee. The external auditors must be able to complete their audit procedures and reviews with professional independence, free from any undue interference from the management or directors. The Audit Committee must direct and ensure that the management fully co-operates with the external auditors in the course of carrying out their professional duties. The Audit Committee will have direct communications access at all times with the external auditors. Non-Audit Services The external auditors are prohibited from providing any non-audit services to the Company, without the express written consent of the Audit Committee.In determining whether the external auditors will be granted permission to provide non-audit services to the Company, the Audit Committee must consider that the benefits to the Company from the provision of such services, outweighs the risk of any compromise to or loss of the independence of the external auditors in carrying out their auditing mandate. - 1 - Notwithstanding section 4.1, the external auditors are prohibited at all times from carrying out any of the following services, while they are appointed the external auditors of the Company: (i) acting as an agent of the Company for the sale of all or substantially all of the undertaking of the Company; and (ii) performing any non-audit consulting work for any director or senior officer of the Company in their personal capacity, but not as a director, officer or insider of any other entity not associated or related to the Company. Appointment of Auditors The external auditors will be appointed each year by the shareholders of the Company at the annual general meeting of the shareholders. The Audit Committee will nominate the external auditors for appointment, such nomination to be approved by the Board of Directors. Evaluation of Auditors The Audit Committee will review the performance of the external auditors on at least an annual basis, and notify the Board and the external auditors in writing of any concerns in regards to the performance of the external auditors, or the accounting or auditing methods, procedures, standards, or principles applied by the external auditors, or any other accounting or auditing issues which come to the attention of the Audit Committee. Remuneration of the Auditors The remuneration of the external auditors will be determined by the Board of Directors, upon the annual authorization of the shareholders at each general meeting of the shareholders. The remuneration of the external auditors will be determined based on the time required to complete the audit and preparation of the audited financial statements, and the difficulty of the audit and performance of the standard auditing procedures under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards (“IASB”). Termination of the Auditors The Audit Committee has the power to terminate the services of the external auditors, with or without the approval of the Board of Directors, acting reasonably. Funding of Auditing and Consulting Services Auditing expenses will be funded by the Company.The auditors must not perform any other consulting services for the Company, which could impair or interfere with their role as the independent auditors of the Company. - 2 - Role and Responsibilities of the Internal Auditor At this time, due to the Company's size and limited financial resources, the Secretary of the Company shall be responsible for implementing internal controls and performing the role as the internal auditor to ensure that such controls are adequate. Oversight of Internal Controls The Audit Committee will have the oversight responsibility for ensuring that the internal controls are implemented and monitored, and that such internal controls are effective. Continuous Disclosure Requirements At this time, due to the Company's size and limited financial resources, the Secretary of the Company is responsible for ensuring that the Company's continuous reporting requirements are met and in compliance with applicable regulatory requirements. Other Auditing Matters The Audit Committee may meet with the external auditors independently of the management of the Company at any time, acting reasonably. The Auditors are authorized and directed to respond to all enquiries from the Audit Committee in a thorough and timely fashion, without reporting these enquiries or actions to the Board of Directors or the management of the Company. Annual Review The Audit Committee Charter will be reviewed annually by the Board of Directors and the Audit Committee to assess the adequacy of this Charter. Independent Advisers The Audit Committee shall have the power to retain legal, accounting or other advisors to assist the Committee. -3 -
